Exhibit 10.2

SECOND AMENDMENT TO

CHANGE IN CONTROL AGREEMENT

THE CHANGE IN CONTROL AGREEMENT dated as of October 31, 2011, and amended on
November 3, 2011, by and between Keryx Biopharmaceuticals, Inc., a Delaware
corporation (the “Company”), and James F. Oliviero (the “Executive”), is further
amended with effect this 10th day of June, 2013, by amending Section 2 to read
as follows:

2. Effective Date of the Agreement. This Agreement shall become effective upon
the consummation of a Change in Control (the “Effective Date”) and shall be of
no force or effect prior to a Change in Control. In the event that a Change in
Control does not occur on or prior to the fourth anniversary of the date of this
Agreement, this Agreement shall thereupon automatically terminate and have no
force or effect.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf.

 

/s/ Ron Bentsur

Keryx Biopharmaceuticals, Inc. By:   Ron Bentsur Its:   Chief Executive Officer

/s/ James F. Oliviero

Executive